DETAILED ACTION
This Notice of Allowance is in response to After Final Amendment filed on August 10, 2022.
EXAMINER’S AMENDMENT
2.	Please cancel claims 7 and 11.
	Please add claims 20 and 21:
	Claim 20:  The assembly of claim 13 wherein the outlet of the valve is in communication with the second portion of the interior.
	Claim 21:  The assembly of claim 13 which also includes a pressure regulator having an inlet in communication with the passage between the valve and the second fuel pump outlet, the pressure regulator also having an outlet from which fuel exits the passage and a valve body between the inlet and the outlet, the valve body being responsive to a pressure of fuel at the pressure regulator inlet that is above a threshold pressure to permit fuel to flow through the pressure regulator outlet, and wherein the pressure regulator outlet is in communication with the second portion of the interior.  
REASONS FOR ALLOWANCE
3.	Claims 1-5 and 12-21 are allowable over the references of record for at least the following reasons:
	Claim 1: a second valve located between the outlet of the first fuel pump and the first valve, wherein the second valve prevents fuel that is discharged from the first fuel pump from reaching the first valve. 
	Claim 12: a first fuel pump having an electric motor, a pumping element that is driven by the motor, and inlet through which fuel enters the first fuel pump, a first outlet through which fuel is discharged from the first fuel pump and a second outlet through which fuel is discharged from the first fuel pump . . . a valve having an inlet in communication with the second outlet of the first fuel pump, an outlet through which fuel exits the valve, and a valve body that controls fuel flow through the valve, wherein the valve body is closed to inhibit or prevent fuel flow through the valve, more fuel exits the first fuel pump through the first outlet.  
	The closest prior art is the Shimura reference.  The Shimura reference fails to disclose all of the features of the amended independent claim 1 and independent claim 12.  Furthermore, there is no located reference that teaches or suggests all of the features of the independent claims in combination with the Shimura reference.  Accordingly, there is allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747